UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6046



MARVIN HADEN,

                                              Plaintiff - Appellant,

          versus


ANDY WAMSLEY, Commissioner of Randolph County;
WILLARD L. HERRON, Sheriff of Randolph County;
TROOPER ALTON, Arresting Officer, Randolph
County State Police; DOYLE, Jailor; COFFMAN,
Jailor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-97-2-2)


Submitted:   July 2, 1998                  Decided:   July 22, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marvin Haden, Appellant Pro Se. Bridgette Rhoden Wilson, BUSCH &
TALBOTT, Elkins, West Virginia; Michael Kozakewich, Jr., STEPTOE &
JOHNSON, Clarksburg, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court’s order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Haden v. Wamsley, No. CA-97-2-2 (N.D.W. Va. Dec. 18, 1997).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2